Citation Nr: 0405237	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Evaluation of bilateral hearing loss disability, 
currently rated as 0 percent disabling.  

3.  Evaluation of dizziness, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  

By rating decision dated in May 2002, the agency of original 
jurisdiction (AOJ) granted service connection for PTSD and 
assigned a 10 percent evaluation.  In April 2003, the 
evaluation for PTSD was increased to 30 percent.  Since the 
increase to 30 percent did not constitute a full grant of the 
benefit sought, the claim for a higher rating remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that the issue pertaining to the evaluation 
of dizziness is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as depressed 
mood, nightmares, and chronic sleep impairment.  

2.  The veteran's hearing loss disability is manifested by an 
average puretone threshold, at worst, of 37.5 decibels on the 
right and 43.75 decibels on the left.  Discrimination 
ability, at worst, is 92 percent correct on the right and 80 
percent correct on the left.




CONCLUSIONS OF LAW

1.  PTSD is no more than 30 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

2.  Bilateral hearing loss disability is no more than 0 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA audiological evaluation in 
December 2001.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
55
55
LEFT
5
35
70
65

Average puretone threshold was 37.5 decibels on the right ear 
and 43.75 decibels on the left.  Discrimination ability was 
92 percent correct on the right and 80 percent correct on the 
left.  The pertinent diagnosis was normal hearing through 
1500 Hertz in the right and left ear, with a mild to severe 
high frequency sensorineural hearing loss in the right ear 
and a mild to moderately severe high frequency sensorineural 
hearing loss in the left ear.  

On VA examination in April 2002, the examiner stated that the 
claims file had been reviewed.  The report of examination 
notes that the veteran related in a cooperative manner.  The 
veteran complained of flashbacks lasting approximately 1/2 
hour, three to four times per year.  He stated that he 
avoided movies related to the Vietnam War.  He complained of 
a numbing of feelings and of a diminished interest.  He 
stated that he had interrupted sleep, was hypervigilant, 
restless, irritable, and easily fatigued.  He complained of 
having been depressed for a long time, with symptoms to 
include crying one or two times per week for one to two 
hours.  He complained of decreased appetite, low self-esteem 
and energy level, and of difficulty concentrating.  He stated 
that he was amotivational and unable to enjoy life, at times.  
He complained of generalized anxiety, occurring one to two 
times per month, lasting a few hours per episode.  

Nightmares were noted to have decreased to about two to three 
times per month.  He denied that feeling estranged from 
people.  He stated that he was fighting less frequently with 
his wife.  He related that he relived Vietnam experiences to 
a lesser extent than he had in the past.  Improvement in a 
heightened startle response was noted.  

He stated that he had few friends and mostly stayed at home.  
No membership in clubs or churches was noted.  The report of 
examination notes that he had been employed by the U. S. 
Postal Service for 24 years, and that he hoped to retire in 
five years.  No major problems, such as conflicts with 
supervisors, coworkers, or customers on any of his jobs was 
noted.  Hobbies he enjoyed were noted to include fishing, 
camping, and four wheeling.  

On examination, he was oriented in all three spheres.  His 
speech was clear and coherent, and no problems were noted.  
Short-term memory appeared to be adequate, and he showed no 
signs of a thought disorder.  The examiner noted that he 
appeared worried and anxious about the evaluation.  The 
relevant diagnosis was PTSD.  A global assessment of 
functioning (GAF) score of 62 was assigned for depression, 
anxiety, and PTSD.  The examiner noted that the veteran had 
been able to hold down a job for the past 24 years, had a 
good relationship with his adult children, had a better 
marriage than he had had in the past, and had a few good 
friends.  

On VA examination in February 2003, the examiner stated that 
the claims file had been reviewed.  The veteran complained of 
depression, crying, early morning insomnia, weight loss, and 
of being amotivational.  He related symptoms of panic 
disorder when he was around people.  He stated that he had 
symptoms of a panic disorder, to include heart palpitations, 
sweating, trembling, difficulty breathing, chest pains, 
nausea, dizziness, fear of dying, tingling, and chills, one 
to four times per week.  He complained of flashbacks three to 
four times per month and one to two nightmares per week.  
Diminished interest was noted.  He complained of 
hypervigilance, staying at home a lot, sitting with his back 
to a wall in a restaurant, carrying a pistol in his truck and 
keeping one in his closet, and constantly checking the locks 
on the doors at night.  He stated that flashbacks, 
nightmares, inability to recall events, diminished interest, 
and a sense of a foreshortened future had increased in 
intensity or frequency.  

Sleep difficulty and anger were noted to have decreased in 
severity.  Friendships were noted to consist of his 
coworkers.  The report of examination notes that he had been 
married for 23 years, and had been employed with the U.S. 
Postal Service for 23 years.  He stated that his marriage was 
'good.'  He denied any employment problems, such as conflicts 
with coworkers, supervisors, or clients.  He stated that his 
relationships were 'pretty good.'  The report notes that he 
enjoyed fishing and riding his four-wheeler.  

On examination, he was oriented in all three spheres.  He 
denied any suicidal or homicidal thoughts.  Speech was clear 
and coherent.  Concentration, impulse control, and 
psychomotor activity were normal.  He displayed no signs of a 
thought disorder.  He was not agoraphobic.  The examiner 
noted that he appeared to be genuine in his reports, adding 
that his current reports closely matched his previous report.  
The report of examination notes the veteran's report that his 
short-term memory was inadequate.  The examiner stated that 
testing suggested that short-term memory was adequate.  The 
diagnoses were PTSD, chronic, dysthymic disorder, and panic 
disorder.  A GAF score of 60 was assigned.  The report of 
examination notes that he had a good work history and that 
his family relations appeared to be adequate.  The examiner 
stated that the veteran described an increase in the severity 
of five of his PTSD symptoms; no behavioral changes were 
noted.  

On VA examination in February 2003, the examiner stated that 
the claims file had been reviewed.  The impression was blast 
injury causing labyrinthitis and progressive hearing loss.  
Hearing aids were noted to be minimum benefit because of 
recruitment in the inner ear as a result of acoustic trauma.  

The veteran underwent a VA audiological evaluation in 
February 2003.  The pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
70
65
LEFT
15
45
75
75

Speech audiometry revealed a speech reception threshold of 
47.5 decibels on the right ear and 52.5 decibels on the left.  
Discrimination ability was 94 percent correct on the right 
and 96 percent correct on the left.  The pertinent diagnosis 
was a mild hearing loss bilaterally from 250 to 1500 Hertz, 
decreasing to a relatively symmetrical moderate to severe 
sensorineural hearing loss in the higher frequencies.  

On VA examination in March 2003, the examiner stated that the 
claims file had been reviewed.  The report of examination 
notes that the veteran was married and employed.  He denied a 
change in depression, citing reduced motivation, and 
increased apathy.  He was noted to be oriented in all three 
spheres.  His conversation was well directed and appropriate.  
The pertinent assessment was "depression/panic/anxiety."

On VA examination in April 2003, the examiner stated that the 
claims file had been reviewed.  The examiner noted that 
hearing tests indicated a severe sensorineural loss, 
especially in the higher frequencies, left worse than right.  
The impression was blast injury causing progressive hearing 
loss.  

In his substantive appeal, VA Form 9, received in May 2003, 
the veteran related that he was able to retain employment 
because his job did not require him to interact with others.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(PTSD) (2003), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2003).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2003).  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, 
4.87 and Diagnostic Codes 6100-6110.  

Under regulations, the title of Table VI, 38 C.F.R. § 4.85, 
was changed from "Numeric Designations of Hearing Impairment" 
(38 C.F.R. § 4.87 (1998)) to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination." 38 C.F.R. § 4.85, effective June 10, 1999.  
Moreover, Table VII reflects that hearing loss is now rated 
under a single Code, that of Diagnostic Code 6100, regardless 
of the percentage of disability.  Furthermore, the amended 
regulations added two new provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under Section 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. 25,203 (May 11, 1999).  Under 38 C.F.R. § 
4.86(a), if puretone thresholds at each of the 1000, 2000, 
3000, and 4000 Hertz frequencies is 55 decibels or more, an 
evaluation could be based upon either Table VI or Table VIa, 
whichever results in a higher evaluation. In addition, under 
section 4.86(b), when puretone threshold is 30 dB or less at 
1000 Hertz, and is 70 dB or more at 2000 Hertz, an evaluation 
could also be based either upon Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86 
(2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the May 2002 
and April 2003 rating decisions of the reasons and bases for 
the decisions.  He was further notified of this information 
in the April 2003 statement of the case.  The Board concludes 
that the discussions in the May 2002 and April 2003 rating 
decisions and in the statement of the case, which were all 
sent to the veteran, informed him of the information and 
evidence needed to substantiate the claims.  In addition, by 
letters dated in November 2001 and March 2002, he was advised 
of the evidence he needed to submit to substantiate his 
claims, VA's duty to notify him about his claims, VA's duty 
to assist in obtaining evidence for his claims, what the 
evidence must show to substantiate his claims, what 
information or evidence was needed from him, what he could do 
to help with his claims, and what VA had done to help with 
his claims.  He was informed that it was his responsibility 
to obtain and submit evidence.  By letter dated in May 2003, 
he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction AOJ decision on a claim for VA 
benefits.  In this case, a VCAA letter in regard to PTSD was 
provided to the veteran in March 2002 and in regard to 
hearing loss disability in November 2001.  In May 2002, the 
rating decision establishing service connection was issued.  



Analysis

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection for bilateral hearing loss disability and PTSD.  
(The AOJ has separately rated anxiety reaction.)  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issues are whether a rating in 
excess of 0 percent for bilateral hearing loss disability or 
in excess of 30 percent is warranted for PTSD at any time 
during the appeal period.  We conclude that the disabilities 
have not significantly changed and that uniform ratings are 
warranted.  

Hearing loss disability

The assignment of a disability rating for hearing loss 
disability is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The Board has considered the probative VA 
examinations during the appeal period.  In December 2001, 
examination showed an average puretone threshold of 37.5 
decibels on the right and 43.75 decibels on the left.  
Discrimination ability was 92 percent correct on the right 
and 80 percent correct on the left.  Those results constitute 
Level I hearing on the right and Level II hearing on the 
left.  See 38 C.F.R. § 4.85 (2001); 38 C.F.R. § 4.87 (2003).  
When combined, the result is a 0 percent disability 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Similarly, a February 2003 examination showed an average 
puretone threshold of 47.5 decibels on the right and 52.5 
decibels on the left.  Discrimination ability was 94 percent 
correct on the right and 96 percent correct on the left.  
Those results constitute Level I hearing on the right and 
Level I hearing on the left.  When combined the result is a 0 
percent disability evaluation.  

In addition, the December 2001 examination showed puretone 
threshold on the right was 10 decibels on the right and 5 
decibels on the left at 1000 Hertz and 30 decibels on the 
right and 35 decibels on the left at 2000 Hertz.  The 
February 2003 examination showed puretone threshold on the 
right and left was 15 decibels at 1000 Hertz and 40 decibels 
on the right and 45 decibels on the left at 2000 Hertz.  The 
record also establishes that each of the tested frequencies 
is not 55 decibels or worse.  Consequently, application of 
the 4.86(b) criteria is not warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

PTSD

Initially, the Board notes that GAF scores of 60 and 62 have 
been assigned.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence, which 
the Court has noted to be of importance.  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In reaching a determination in this case, the Board 
has considered the whole of the evidence, to include the 
veteran's statements, the assigned GAF scores, and the 
medical opinions.  

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  Essentially, he asserts that he has nightmares, 
flashbacks, and difficulty sleeping, and depression.  

The evidence establishes that the veteran has been employed 
by the same organization for more than 24 years, has a good 
work history, and has a good relationship with his wife and 
children.  In April 2002, improvement was noted, to include a 
decrease in the frequency of nightmares.  In February 2003, 
improvement was noted with sleep difficulty and anger.  His 
speech has been consistently normal.  There is no evidence of 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The February 2003 
VA examiner specifically stated that short-term memory was 
adequate.  

The Board notes the veteran's contention that he has been 
able to retain his employment because he is not required to 
work with others.  The April 2002 VA examiner expressly 
stated that he had had no conflicts with supervisors, 
coworkers, or customers.  The February 2003 VA examination 
report notes that he had friendships with co-workers

The veteran is competent to assert that he is worse.  He is, 
however, is not a medical professional and his statements do 
not constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board finds the medical 
evidence to be more probative of the severity of his 
disability.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

To the extent that the veteran has asserted that the April 
2002 VA opinion is inadequate, the Board finds that the April 
2002 report of that examination, along with the additional VA 
examinations, provides sufficient information regarding the 
veteran's medical history, clinical findings and diagnoses 
for reaching a fair determination.  More importantly, the 
veteran has not presented evidence that would justify a 
different conclusion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  

Extraschedular consideration

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence fails to show 
that hearing loss disability or PTSD has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes that the veteran has been 
employed with the same organization for 24 years.  Clearly, 
there is no marked interference with employment.  


ORDER

An increased evaluation for PTSD is denied.  

An increased evaluation for hearing loss disability is 
denied.  


REMAND

The AOJ has not issued a VCAA letter in regard to the issue 
of dizziness.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued in regard to the 
evaluation of dizziness.  

2.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



